 In the Matter of CENTENNIAL FLOURINGMILLSCOMPANY, EMPLOYERandUNITEDPACKINGI1OUSE WORKERS OF AMERICA,C. I. 0., PETI-TIONERandFLOUR,FEEDAND CEREAL WORKERS, LOCAL 20503,A. F. L.,INTERVENORCaseNo. 19-R-2056.Decided January 14,19VDECISIONORDERANDDIRECTION OF SECOND ELECTIONOn November 19, 1946, pursuant to a "Stipulation For CertificationUpon Consent Election," an election by secret ballot was conductedunder the direction and supervision of the Regional Director for theNineteenth Region (Seattle, Washington).Upon the conclusion ofthe election, a Tally of Ballots was furnished the parties in accord-ange with the Rules and Regulations of the Board.The Tally showsthat of the 18 eligible voters, 8 voted for the Petitioner and 10 for theIntervenor.On November 25, 1946, the Petitioner filed objections to conductaffecting the results of the election, alleging,inter alia,that the em-ployees were improperly influenced in their choice of representativesby the fact that the Board's official notice of Election was defaced ina manner indicating a preference for the Intervenor.Thereafter, the Regional Director investigated the objections andon December 11, 1946, issued and duly served upon the parties hisReport on Objections.The Regional Director reported that a postedofficialNotice of Election, containing a sample ballot and signed bythe.Regional Director, had been defaced by an "X" in heavy pencilFeed and Cereal Workers, Local 20503,in the box under "Flour,A. F. L.," the Intervenor herein.His investigation also disclosedthat at least one other official Notice of Election had been similarlydefaced in favor of the petitioner.The only official notification ofBoard elections is prepared by the Board and contains in bold redprint the following language: "This is the only official notice of thiselection and must not be defaced by anyone."The Regional Directorconcluded that, when the employees observed these official Boardnotices defaced in the manner indicated they might have been im-properly influenced in their choice of representatives.Having found72N.L R.B,No.17.77 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Petitioner's objection raised a substantial and material issuewith respect to the election, the Regional Director recommended thatthe Board sustain this objection and set aside the results of the electionconducted on November 19, 1946, and that the Board direct that anew election be held.No exceptions have been filed to the RegionalDirector's Report on Objections.)We have considered the objections and the Report on Objections,and hereby adopt the Regional Director's conclusions and recom-mendations with respect to the election.We shall accordingly setaside the results of the election and direct that a new election beconducted.ORDER AND DIRECTION OF SECOND ELECTIONIT IS HEREBYORDERED that the results of the election conducted inthe above-entitled matter on November 19, 1946, be, and it hereby is,set aside ; and it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with CentennialFlouring Mills Company, Spokane, Washington, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Nineteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Sections 203.55 and 203.56, of National LaborRelations Board Rules and Regulations, Series 4, among the em-ployees in the unit set forth in the "Stipulation For Certification UponConsent Election," who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by United Packinghouse Workers of America, C. I. 0.,or by Flour, Feed and Cereal Workers, Local 20503, A. F. L., for thepurposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision, Order, and Direction of Second Election.1The Intervenor advised the Board that, although it does not agree with the Report, itwill not file exceptions thereto in order to expedite the holding of a new election.